Citation Nr: 0928316	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-20 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on October 29, 2006.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1946 to 
March 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 administrative decision issued by 
the Department of Veterans Affairs Medical Center (VAMC) in 
Canandaigua, New York, which denied payment for services 
rendered at Mary Imogene Hospital (MIH) on October 29, 2006.  

The claim was remanded by the Board for additional 
development in January 2009.  


FINDINGS OF FACT

1.  The Veteran received medical care at MIH on October 29, 
2006.  

2.  The Veteran is service-connected for paralysis of the 
ulnar nerve and major depressive disorder, however the 
preponderance of the evidence shows that the October 29, 
2006, care received at MIH was not rendered for, or 
associated with, his service-connected disabilities.  

3.  The preponderance of the evidence shows that the 
condition for which the Veteran received care was not of such 
a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses incurred at a private facility on October 
29, 2006, are not met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 17.54, 17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the 
Veterans Claims Assistance Act (VCAA) and its implementing 
regulations are not applicable.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. 
App. 435 (2004).  The Board's decision to proceed in 
adjudicating this claim does not therefore prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Analysis

The Veteran seeks reimbursement of private health care costs 
incurred at MIH on October 29, 2006.  The Veteran claims that 
on October 29, 2006, he was over 90 miles away from a VA 
hospital and that his daughter, who is a nurse, told him to 
go to an emergency room right away.  The Veteran's July 2007 
substantive appeal to the Board claims that on October 29, 
2006, the Veteran had severe difficulty breathing and severe 
chest pains.  It also notes that the nearest VA emergency 
department was 91 miles from the Veteran's home.

The Veteran is service-connected for paralysis of the ulnar 
nerve and major depressive disorder.  The former is currently 
rated as 30 percent disabling, and the latter is rated as 10 
percent disabling.  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  See also 38 C.F.R. § 17.120.

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000), to be entitled to the payment for emergency care under 
this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. §§ 1725 and 1728 are discretionary in nature and 
use different standards to define medical emergency.  Section 
403, however, requires VA to use the prudent layperson 
standard in determining if a medical emergency existed for 
both programs.  See Veteran's Mental Health and Other 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110, 402 (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

MIH treatment records dated October 29, 2006, note that the 
Veteran's chief complaint on arriving to the hospital was 
that he needed a refill of Albuterol.  It was noted that the 
Veteran presented to the emergency room with complaints of 
being out of Albuterol and that his medications have not yet 
arrived at the VA.  The Veteran related a history of an upper 
respiratory infection recently and increased heart rate 4 
days earlier.  He denied fever, cough, shortness of breath, 
and palpitations.  It was noted that the Veteran was in no 
distress and was talking easily.  Treatment records dated the 
same day note that the Veteran had an electrocardiogram 
performed and had an irregular heart rate.  A discharge 
diagnosis of new onset atrial fibrillation, medication 
refill, was given.  It was noted that the Veteran was to 
follow up with the VA the following day.  

Service connection is in effect for paralysis of the ulnar 
nerve and major depressive disorder; the former is rated as 
30 percent disabling and the latter is rated as 10 percent 
disabling.  The medical evidence of record indicates that the 
October 29, 2006, care received at MIH was in no way rendered 
for a service-connected disability or one associated 
therewith, nor does the Veteran claim this.  Thus, the 
Veteran does not meet the criteria for entitlement under 38 
U.S.C.A. § 1728(a).  He may, however, be entitled to payment 
for such care under 38 U.S.C.A. § 1725.  See also 38 C.F.R. 
§§ 17.1000-1008.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is 
a factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).  In this case, the Veteran does not 
claim, and the evidence does not establish, that VA provided 
authorization for the Veteran to receive the medical care at 
issue.  

The October 29, 2006, private treatment records clearly 
indicate that the Veteran's chief complaint was that he 
needed to refill his medication, and it was noted that his 
medication had not arrived at the VA.  Although he was later 
diagnosed with new onset atrial fibrillation, he was in no 
distress and was discharged that same day and instructed to 
follow up with VA.  Therefore, the care rendered on October 
29, 2006, was not of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to the 
Veteran's life or health.  Based on this finding, the Board 
concludes that the criteria for entitlement to payment of 
unauthorized medical expenses for services rendered at MIH on 
October 29, 2006, are not met.  See 38 U.S.C.A. § 1728(a).  

The negative evidence in this case outweighs the positive.  
The medical evidence of record clearly indicates that the 
Veteran presented to the private facility seeking a 
prescription refill, and such is not of a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to one's life or health.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and reimbursement for 
unauthorized medical expenses incurred at a private facility 
on October 29, 2006, is not warranted.  Gilbert, 1 Vet. App. 
at 57-58.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility on October 29, 2006, 
is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


